 



EXHIBIT 10.15
ARRIS GROUP, INC.
2007 STOCK INCENTIVE PLAN
     1. PURPOSE AND EFFECTIVE DATE. ARRIS Group, Inc. (the “Company”) has
established this 2007 Stock Incentive Plan (the “Plan”) to facilitate the
retention and continued motivation of key employees, consultants and directors
and to align more closely their interests with those of the Company and its
stockholders. The effective date of the Plan shall be the date it is approved by
the stockholders of the Company (the “Effective Date”). No grants shall be made
under this Plan subsequent to ten (10) years after the Effective Date. This Plan
will have no impact on the Company’s existing stock incentive plans or the
awards outstanding thereunder.
     2. ADMINISTRATION. The Plan shall be administered by the Compensation
Committee of the Company’s Board of Directors or such other Board committee
consisting solely of independent directors (as determined by the Board or a
committee thereof) as the Board may designate (the “Committee”). The Committee
has the authority and responsibility for the interpretation, administration and
application of the provisions of the Plan, and the Committee’s interpretations
of the Plan, and all actions taken by it and determinations made by it, shall be
binding on all persons. The Committee may authorize one or more officers to
approve the awards of options and other rights to non-officers to the extent
permitted by Section 157(c) of the Delaware General Corporation Law. No Board or
Committee member shall be liable for any determination, decision or action made
in good faith with respect to the Plan.
     3. SHARES SUBJECT TO PLAN. A total of 5,000,000 shares of Common Stock of
the Company (“Shares”) may be issued pursuant to the Plan. The Shares may be
authorized but unissued Shares or Shares reacquired by the Company and held in
its treasury. Grants of incentive awards under the Plan will reduce the number
of Shares available thereunder by the maximum number of Shares obtainable under
such grants. If all or any portion of the Shares otherwise subject to an
incentive award under the Plan are not delivered or do not vest for any reason
including, but not limited to, the cancellation, expiration or termination of
any option right or unit, the settlement of any award in cash, the forfeiture of
any restricted stock, or the repurchase of any Shares by the Company from a
participant for the cost of the participant’s investment in the Shares, such
number of Shares shall be available again for issuance under the Plan.
Notwithstanding the foregoing, Shares tendered (either actually or through
attestation) to pay the option exercise price, shares withheld for the payment
of withholding taxes and, shares and other awards repurchased by the Company
from a person using proceeds from the exercise of awards by that person shall
not return to the share reserve, and the determination of the number of Shares
used in connection with stock-settled stock appreciation rights shall be based
upon the number of Shares with respect to which the rights were based and not
just the number of Shares delivered upon settlement. Shares issued in connection
with awards that are assumed, converted or substituted pursuant to a merger or
an acquisition shall reduce the share reserve. The number of Shares covered by
or specified in the Plan and the number of Shares and the purchase price for
Shares under any outstanding awards, may be adjusted proportionately by the
Committee for any increase or decrease in the number of issued Shares or any
change in the value of the Shares resulting from a subdivision or consolidation
of Shares, reorganization, recapitalization, spin-off, payment of stock
dividends on the Shares, any other increase or decrease in the number of issued
Shares made without receipt of consideration by the Company, or the payment of
an extraordinary cash dividend.
     4. ELIGIBILITY. All key employees, active consultants and directors of the
Company and its subsidiaries are eligible to be selected to receive a grant
under the Plan by the Committee. The Committee may condition eligibility under
the Plan, and any grant or exercise of an incentive award under the Plan, on
such conditions, limitations or restrictions as the Committee determines to be
appropriate for any reason. No person may be granted in any period of two
consecutive calendar years, awards covering more than 1,500,000 Shares. The
maximum amount to be paid to any one person pursuant to performance units, in
any calendar year, shall not exceed $2,000,000.
     5. AWARDS. The Committee may grant awards under the Plan to eligible
persons in the form of stock options (including incentive stock options within
the meaning of section 422 of the Code), stock grants, stock units, restricted
stock, stock appreciation rights, performance shares and units and dividend
equivalent rights, and shall

 



--------------------------------------------------------------------------------



 



establish the number of Shares subject to each such grant and the terms thereof,
including any adjustments for reorganizations and dividends, subject to the
following:

  (a)   All awards granted under the Plan shall be evidenced by agreements in
such form and containing such terms and conditions not inconsistent with the
Plan as the Committee shall prescribe.     (b)   The exercise price of any
option or stock appreciation right shall not be less than the fair market value
of a corresponding number of Shares as of the date of grant, except options or
stock appreciation rights being granted to replace options or rights not
initially granted by the Company or its predecessors may be granted with
exercise prices that in the judgment of the Committee result in options or
rights having comparable value to the options or rights being replaced. The
maximum term on options and stock appreciation rights shall not exceed ten (10)
years.     (c)   Options and stock appreciation rights shall vest over a minimum
of three years (and shall vest no more quickly than ratably), and all other
awards shall have a minimum vesting or holding period of three years, provided
that (i) awards that are issued in connection with mergers and acquisitions may
have vesting and holding periods that are the same as any awards that they are
replacing or otherwise as deemed appropriate by the Committee, and (ii) a
vesting or holding period may be reduced as a result of death, disability,
retirement, a merger or sale, termination of employment or other extraordinary
event. In the absence of an extraordinary event, the vesting and holding
restrictions applicable to an award shall not be reduced or otherwise waived.  
  (d)   No more than 2,000,000 of the Shares may be awarded in a form other than
options or stock appreciation rights. The aggregate number of Shares with
respect to which incentive stock options may be issued under the Plan shall not
exceed 4,000,000.     (e)   No option may be repriced by amendment, substitution
or cancellation and regrant, unless authorized by the stockholders. Adjustments
pursuant to Section 3 above shall not be considered repricing.     (f)   When
issuing performance shares or units performance criteria may include: revenue;
earnings before interest, taxes, depreciation and amortization (EBITDA); cash
earnings (earnings before amortization of intangibles); operating income; pre-
or after-tax income; earnings per share, net cash flow; net cash flow per share;
net earnings; return on equity; return on total capital; return on sales, return
on net assets employed, return on assets; economic value added (or an equivalent
metric); share price performance; total shareholder return; improvement in or
attainment of expense levels; and improvement in or attainment of working
capital levels. Performance criteria may be related to a specific customer or
group of customers or geographic region. Performance criteria may be measured
solely on a corporate, subsidiary or division basis, or a combination thereof.
Performance criteria may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected performance criteria. Profit, earnings
and revenues used for any performance goal measurement may exclude any
extraordinary or nonrecurring items.     (g)   All awards may be settled in
cash, shares or deferred delivery, as authorized by the Committee.     (h)  
Shares granted from the plan may be used as form of payment for compensation,
grants or rights earned or due under other Company plans or arrangements.

     6. AMENDMENT OF THE PLAN. The Board of Directors or the Committee may from
time to time suspend, terminate, revise or amend the Plan or the terms of any
grant in any respect whatsoever, provided that, without the approval of the
stockholders of the Company, no such revision or amendment may increase the
number of Shares subject to the Plan, change the provisions of Section 5 above,
or expand those eligible for grants under the Plan.

 



--------------------------------------------------------------------------------



 



     7. GENERAL. The laws of the State of Delaware shall apply to the Plan.
Nothing herein shall restrict the Board from exercising the authority granted
hereunder to the Committee or otherwise from exercising its fiduciary duties.

 